DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein the FAS further comprises: a rod that passes vertically through the piston and is fixedly attached to the baseplate, the rod having a first cross-sectional area in the top chamber smaller than a second cross-sectional area in the bottom chamber so that a difference of forces exerted on the piston for a same pressure in the first and the second chambers counter-balances a weight of the reaction mass.” Fig. 2, equation (5), and paragraphs [0039 and 48] appear relevant to this claim limitation. One of ordinary skill in the art would recognize the physics knowledge required to interpret the situation is that of an introductory physics course. Through an analysis using a force body diagram and looking at Newton’s second law on the piston, the bottom chamber’s fluid will not be able to apply enough force to balance the force from the upper chamber and the mass (See Exemplary Figure 1 below, where             
                
                    
                        F
                    
                    
                        P
                        b
                    
                
            
         is the force from the pressure in the bottom chamber,             
                
                    
                        F
                    
                    
                        P
                        t
                    
                
            
         is the force from the pressure in the top chamber,             
                
                    
                        W
                    
                    
                        m
                    
                
            
         is the weight of the reaction mass,             
                P
            
         is the pressure in both chambers,             
                
                    
                        A
                    
                    
                        t
                    
                
            
         is the total cross-sectional area of the top chamber minus the cross-sectional area of the top rod, and             
                
                    
                        A
                    
                    
                        b
                    
                
            
         is the total cross-sectional area of the bottom chamber minus the cross-sectional area of the bottom rod, and the claim requires             
                
                    
                        A
                    
                    
                        t
                    
                
                >
                
                    
                        A
                    
                    
                        b
                    
                
            
         because the rod is smaller in the top chamber). The specification does not detail how these forces will balance. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to balance the piston when the rod in the top chamber is narrower than the rod in the bottom chamber. Therefore, it is not clear that the inventors had possession of the FAS as described in the claim. For this reason, claim 7, and its dependent claim 8, fail to satisfy the written description requirement.
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Piston)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper>)][AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="normal">Σ</mml:mi><mml:mi>F</mml:mi><mml:mo>=</mml:mo><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>F</mml:mi></mml:mrow><mml:mrow><mml:mi>P</mml:mi><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:mi>P</mml:mi><mml:mi> </mml:mi><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
(math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mn>0</mml:mn><mml:mo>=</mml:mo><mml:mi>P</mml:mi><mml:mfenced separators="|"><mml:mrow><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub></mml:mrow></mml:mfenced><mml:mo>-</mml:mo><mml:msub><mml:mrow><mml:mi>W</mml:mi></mml:mrow><mml:mrow><mml:mi>m</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> 
However, this is impossible if (math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>t</mml:mi></mml:mrow></mml:msub><mml:mo>></mml:mo><mml:msub><mml:mrow><mml:mi>A</mml:mi></mml:mrow><mml:mrow><mml:mi>b</mml:mi></mml:mrow></mml:msub></mml:math></formulawrapper> because all terms on the right side of the equation would be negative. )]
Exemplary Figure 1
Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites “a rod that passes vertically through the piston and is fixedly attached to the baseplate, the rod having a first cross-sectional area in the top chamber smaller than a second cross-sectional area in the bottom chamber so that a difference of forces exerted on the piston for a same pressure in the first and the second chambers counter-balances a weight of the reaction mass.” Fig. 2, equation (5), and paragraphs [0039 and 48] appear relevant to this claim limitation. One of ordinary skill in the art would recognize the physics knowledge required to interpret the situation is that of an introductory physics course. Through an analysis using a force body diagram and looking at Newton’s second law on the piston, the bottom chamber’s fluid will not be able to apply enough force to balance the force from the upper chamber and the mass (See Exemplary Figure 1 above, where                         
                            
                                
                                    F
                                
                                
                                    P
                                    b
                                
                            
                        
                     is the force from the pressure in the bottom chamber,                         
                            
                                
                                    F
                                
                                
                                    P
                                    t
                                
                            
                        
                     is the force from the pressure in the top chamber,                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                        
                     is the weight of the reaction mass,                         
                            P
                        
                     is the pressure in both chambers,                         
                            
                                
                                    A
                                
                                
                                    t
                                
                            
                        
                     is the total cross-sectional area of the top chamber minus the cross-sectional area of the top rod, and                         
                            
                                
                                    A
                                
                                
                                    b
                                
                            
                        
                     is the total cross-sectional area of the bottom chamber minus the cross-sectional area of the bottom rod, and the claim requires                         
                            
                                
                                    A
                                
                                
                                    t
                                
                            
                            >
                            
                                
                                    A
                                
                                
                                    b
                                
                            
                        
                     because the rod is smaller in the top chamber). The specification does not detail how these forces will balance. Additionally, no working example is provided and it is unclear how one of ordinary skill in the art would know how to balance the piston when the rod in the top chamber is narrower than the rod in the bottom chamber. For this reason, claim 7, and its dependent claim 8, fail to satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the one or more valves and accumulators enabling to control the pressure and/or the volume.” It is unclear what this limitation means and is therefore indefinite. For examining purposes, this will be interpreted as “the one or more valves and accumulators enabling control of the pressure and/or the volume.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10, 12, 14, 15, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Sallas US 20110085416 A1 (hereinafter referred to as Sallas 2011).

Regarding claim 1, Sallas 2016 teaches a seismic vibrator configured to be operated at or close to resonance for a range of actuation frequencies ([0037-39, 65]), comprising: 
a baseplate (1202 in Fig. 12); 
a reaction mass coupled to the baseplate via an elastic coupling mechanism (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]) including a top chamber and a bottom chamber (upper and lower chambers, Fig. 11, [0063]), a piston configured to slide inside the cavity separating the top chamber from the bottom chamber (piston 1102 in Fig. 11, [0063]), which is below the top chamber (cylinder 1110 is an implementation of cylinder 1010 or 1210, with 1010 or 1210 arranged vertically such that the bottom chamber would be below the top chamber, [0062-66]); 
an actuator configured to displace the reaction mass with an actuating frequency (1220 in Fig. 12, [0065]); and
 a frequency-adjusting system, FAS, configured to adjust a natural frequency of the elastic coupling mechanism and the reaction mass, by modifying a pressure and/or a volume of at least one of the top chamber and the bottom chamber, so that the adjusted natural frequency tracks the actuating frequency (controller 1250 can adjust pressure in cylinder 1210 to adjust resonant frequency in the resonant suspension system 1208 to at or near the frequency of the actuator; [0038, 39, 62- 66])
Sallas 2016 does not teach the top and bottom chambers are formed inside a cavity of the reaction mass.
Sallas 2011 teaches an upper and lower chamber of the reaction mass (upper and lower chambers separated by piston AP in reaction mass MR in Fig. 2, [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to include the top and bottom chambers inside of the reaction mass similar to Sallas 2011. This would remove the need to have a separate cylinder used for the suspension system.

Regarding claim 2, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the FAS comprises: 
a controller configured to calculate one or more values of the pressure and/or volume determining the natural frequency (controller 1250 uses measured signals 1252 to calculate and set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency; [0062-66]), 
to match actuating frequency values in an actuating frequency versus time profile (controller adjust resonant frequency according to desired schedule; Table 1, [0047-53]), and 
to send a command for changing the pressure and/or the volume according to the calculated one or more values as the actuating frequency changes according to the actuating frequency versus time profile (adjusts spring constant based on measured and calculated values to match schedule and drives at resonant frequency, [0050-53, 62-66]).  

Regarding claim 3, Sallas 2016 teaches the seismic vibrator of Claim 2, further comprising: 
at least one sensor configured and placed to measure a current value of the pressure and/or the volume that determines the natural frequency and to provide the current value to the controller, wherein the controller adjusts the calculated values according to the current value (sensors measure current signals and adjusts a calculated pressure setpoint to achieve a pre-calculated spring constant, [0044, 57, 65, 66]).  

Regarding claim 4, Sallas 2016 teaches the seismic vibrator of Claim 2, wherein the elastic coupling mechanism comprises: 
the pressure and/or the volume are one or more of pressures and gas volumes in fluid communication with the top chamber and/or with the bottom chamber (effective spring rate depends on pressures and volumes in cylinder, Fig. 11, [0062-64]).  

Regarding claim 5, Sallas 2016 as modified above teaches the seismic vibrator of Claim 4, wherein the FAS comprises: 
one or more valves and accumulators associated with the top chamber and/or the bottom chamber, the one or more valves and accumulators enabling to control the pressure and/or the volume (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs and enable control of the pressure in the cylinder, [0062-66]).  

Regarding claim 6, Sallas 2016 modified above teaches the seismic vibrator of Claim 4, further comprising: at least one pressure sensor in fluid communication with the top chamber or/and the bottom chamber and configured to measure instantaneous pressure values that are fed to the controller (sensors to measure pneumatic cylinder pressure send measured signals to controller 1250, [0065, 66]).  

Regarding claim 10, Sallas 2016 as modified above teaches the seismic vibrator of Claim 5, 
the accumulators have a gas valve connecting a gas volume to the top or bottom chamber (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, [0062-66]),
Sallas 2016 does not teach wherein at least one of the accumulators contains both gas and liquid, the at least one accumulator having: a pressure-supply valve connecting a liquid volume in the at least one accumulator to a pressurized liquid reservoir.  
Sallas 2011 teaches accumulators containing both gas and liquid (accumulators 208 and 212 contain gas and liquid in Fig. 2) and a pressure-supply valve connecting a liquid volume in the accumulator to a pressurized liquid reservoir (reservoir tanks 215 and “make-up pump” 216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use accumulators having both gas and liquid similar to Sallas 2011. This would allow control of the pressure in the liquid through the pressure in the gas.

Regarding claim 12, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuator is a hydraulic actuator that generates a force to move the reaction mass with the actuating frequency (actuator can be hydraulic cylinder, [0044]).  

Regarding claim 14, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuating frequency tracks a predetermined sweep, which is a frequency versus time profile ([0050]).  

Regarding claim 15, Sallas 2016 teaches the seismic vibrator of Claim 14, 
Sallas 2016 does not explicitly teach wherein, at frequencies lower than 5 Hz, the frequency versus time profile is a line.  
However, Sallas 2011 teaches frequency vs time profiles as lines at frequencies lower than 5 Hz ([0007, 9], Figs. 6, 10, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 use a line as a frequency versus time profile. This would yield consistent coverage over the lower frequencies.

Regarding claim 16, Sallas 2016 teaches a frequency-adjusting system, FAS (controller 1250 can adjust spring rate of spring 1212, clamp 1214, and pressure in cylinder 1210 to adjust resonant frequency in the resonant suspension system 1208 to at or near the frequency of the actuator; [0038, 39, 62, 65, 66]), 
configured to adjust a natural frequency of an elastic coupling mechanism and a reaction mass coupled to a baseplate (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]), 
the elastic coupling mechanism including a top chamber and a bottom chamber (upper and lower chambers, Fig. 11, [0063]), 
wherein the top chamber is separated by the bottom chamber by a piston (piston 1102 in Fig. 11, [0063]), the FAS comprising: 
a controller configured to calculate pressure and/or gas volume values of the top chamber and/or of the bottom chamber, the calculated pressure and/or volume values corresponding to target values needed to realize a desired natural frequency (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62, 65, 66]); and 
accumulators and valves receiving commands from the controller to achieve the calculated pressure and/or volume values in the top chamber and/or the bottom chamber (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, and controller 1250 sets pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62-66]), 
wherein the controller outputs the commands causing instantaneous pressures and volumes of the top chamber and of the bottom chamber to have the calculated pressure and volume values thereby making the natural frequency to be substantially equal to an actuation frequency applied to the reaction mass (valves 1030 or 1230 in Figs. 10 and 12 attached to compressed air sources 1034 or 1232 which may be reservoirs, and controller 1250 sets pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency to at or near the frequency of the actuator; [0038, 39, 62-66]).  
Sallas 2016 does not teach the top and bottom chambers are formed inside a cavity of the reaction mass.
Sallas 2011 teaches an upper and lower chamber of the reaction mass (upper and lower chambers separated by piston AP in reaction mass MR in Fig. 2, [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to include the top and bottom chambers inside of the reaction mass similar to Sallas 2011. This would remove the need to have a separate cylinder used for the suspension system.

Regarding claim 17, Sallas 2016 teaches a method of operating a vibrator having a reaction mass attached to a baseplate via an elastic coupling mechanism (reaction mass 1206, coupled to frame 1204 and baseplate 1202 via resonant suspension system 1208 in Fig. 12; [0065-66]) including a top chamber and a bottom chamber (upper and lower chambers, Fig. 11, [0063]), a piston configured to slide inside the cavity separating the top chamber from the bottom chamber (piston 1102 in Fig. 11, [0063]), which is below the top chamber (cylinder 1110 is an implementation of cylinder 1010 or 1210, with 1010 or 1210 arranged vertically such that the bottom chamber would be below the top chamber, [0062-66]), the method comprising: 
obtaining an actuating frequency versus time profile (frequency schedule, [50-53]); 
calculating values of one or more pressure and/or volume in the top chamber and/or the bottom chamber determining a natural frequency of the elastic coupling mechanism and the reaction mass so that the natural frequency matches frequency values of the actuating frequency in the actuating frequency versus time profile (controller 1250 uses measured signals 1252 to set pressure setpoint 1254 to achieve a pre-calculated spring constant and resonant frequency,  [0062, 66]); and 
adjusting the one or more of the pressure and/or volume in the top chamber and/or the bottom chamber using the calculated values while the reaction mass is actuated according to the actuating frequency versus time profile (adjusts spring constant based on measured and calculated values to match schedule and drives at resonant frequency,  [0050-53, 62, 66]).  
Sallas 2016 does not teach the top and bottom chambers are formed inside a cavity of the reaction mass.
Sallas 2011 teaches an upper and lower chamber of the reaction mass (upper and lower chambers separated by piston AP in reaction mass MR in Fig. 2, [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to include the top and bottom chambers inside of the reaction mass similar to Sallas 2011. This would remove the need to have a separate cylinder used for the suspension system.

Regarding claim 18, Sallas 2016 teaches the method of Claim 17, 
Sallas 2016 does not teach wherein the natural frequency is adjusted hydraulically only,
Sallas 2011 teaches only using hydraulic adjustments to pressure ([0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to hydraulically change the pressure similar to Sallas 2011, which would adjust the natural frequency. This would facilitate adjusting the spring rate and natural frequency in a similar method to a common system of actuating the seismic vibrator and allow some components, such as accumulators and reservoirs, to be used for both adjusting the natural frequency and actuating the vibrator.

Regarding claim 20, Sallas 2016 as modified above teaches the method of Claim 17,
Sallas 2016 does not explicitly teach wherein, at frequencies lower than 5 Hz, the frequency versus time profile is a line.  
However, Sallas 2011 teaches frequency vs time profiles as lines at frequencies lower than 5 Hz ([0007, 9], Figs. 6, 10, 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 use a line as a frequency versus time profile. This would yield consistent coverage over the lower frequencies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view of Sallas US 20110085416 A1 (hereinafter referred to as Sallas 2011) and further in view of Wei US 20070240930 A1.

Regarding claim 9, Sallas 2016 teaches the seismic vibrator of Claim 5, 
Sallas 2016 does not teach wherein the accumulators are placed inside the reaction mass.
Wei teaches an accumulator placed on the reaction mass ([0049]).
Additionally, there are only limited places the accumulator could be placed and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Placing the accumulators inside the reaction mass instead of on the reaction mass does not change the function of the seismic vibrator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sallas 2016 in view of Wei by placing the accumulators inside the reaction mass. This would require shorter lengths of hose or piping between the accumulators and chambers and lessen the risk of leaks.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sallas US 20160313461 A1 (hereinafter referred to as Sallas 2016) in view Dowle US 20170168174 A1.
Regarding claim 13, Sallas 2016 teaches the seismic vibrator of Claim 1, wherein the actuator includes a motor the reaction mass (actuator can be a motor, [0044]).  
Sallas 2016 does not teach the motor drives a sprocket and a chain attached to the reaction mass.
Dowle teaches a motor with chain drive and sprocket to excite a mass ([0084, 85, 125])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic vibrator of Sallas 2016 to use the motor to drive a sprocket and chain attached to the reaction mass. This would allow the motor to be placed farther from the reaction mass and less likely to be damaged by vibrations. 

Response to Arguments
Applicant's arguments filed 19 August, 2022 regarding “Claim Rejections under 35 U.S.C. 112” and “Claim Rejections under 35 U.S.C. 102 and 103” sections 1-4 and 6-8 have been fully considered but they are not persuasive.
Regarding applicant’s arguments against the 112(a) rejections of claims 7 and 8 (see remarks/argument section “Claim Rejections under 35 U.S.C. 112”): Applicant’s argument follows examiners explanation regarding comparison of the remaining piston areas in the top and bottom chambers (                                
                                    
                                        
                                            A
                                        
                                        
                                            t
                                        
                                    
                                    >
                                    
                                        
                                            A
                                        
                                        
                                            b
                                        
                                    
                                
                            ). Applicant’s argument differs with the statement that                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                    >
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                
                            . Applicant states that                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            F
                                        
                                        
                                            p
                                            b
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            F
                                        
                                        
                                            p
                                            b
                                        
                                    
                                
                             which makes the argument ambiguous. Examiner is interpreting as                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            F
                                        
                                        
                                            p
                                            t
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            F
                                        
                                        
                                            p
                                            b
                                        
                                    
                                
                             (the alternative would provide the exact same reasoning as the examiner’s original rejection and lead to the same conclusion). However,                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                
                            , being interpreted as the upwards force exerted on the piston due to pressure, must be exerted on the bottom surface of the piston. Therefore,                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                    =
                                    P
                                    
                                        
                                            A
                                        
                                        
                                            b
                                        
                                    
                                
                             which is defined as                                 
                                    
                                        
                                            F
                                        
                                        
                                            P
                                            b
                                        
                                    
                                
                             in the original rejection. Similarly,                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                
                            , being interpreted as the downwards force exerted on the piston due to pressure, must be exerted on the top surface of the piston. Therefore,                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                    =
                                    P
                                    
                                        
                                            A
                                        
                                        
                                            t
                                        
                                    
                                
                             which is defined as                                 
                                    
                                        
                                            F
                                        
                                        
                                            P
                                            t
                                        
                                    
                                
                             in the original rejection. This leaves the final equation,                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                    =
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                    +
                                    
                                        
                                            W
                                        
                                        
                                            p
                                            i
                                            s
                                            t
                                            o
                                            n
                                        
                                    
                                
                            , impossible as                                 
                                    
                                        
                                            F
                                        
                                        
                                            ↑
                                        
                                    
                                    <
                                    
                                        
                                            F
                                        
                                        
                                            ↓
                                        
                                    
                                
                             (because                                 
                                    P
                                    
                                        
                                            A
                                        
                                        
                                            b
                                        
                                    
                                    <
                                    P
                                    
                                        
                                            A
                                        
                                        
                                            t
                                        
                                    
                                
                            ). 
Regarding applicant’s arguments that Sallas ‘416 does not teach a top and a bottom chamber formed inside a cavity of the reaction mass (amended independent claims 1, 16, and 17): Sallas ‘416 teaches the “reaction mass with a central bore that contains a piston to form a hydraulic actuator 11” ( Fig. 1, [0056]). Additionally, paragraph [0066] explicitly states both an “upper chamber” and a “lower chamber” of the reaction mass. In Fig. 2, the line between “reaction mass 218” and the piston (pointed to by AP) is not consistent with the description, and the reaction mass is further referred to as “MR” in paragraph [0067] and in Fig. 2. Any ambiguity is cleared up from the statement “If the upper chamber is pressurized, the mass 218 moves up and the exhaust flows out of the lower chamber” (emphasis added). A diagram (Exemplary Figure 2, based on Sallas ‘416’s Fig. 2) is added below to help illustrate that the only way for exhaust to flow out of the lower chamber when the mass moves up, is if the mass is the box containing the chambers and the piston. (a) in Exemplary Figure 2 is before the “mass moves up” and (b) is after the mass moves up. UC is the upper chamber, LC is the lower chamber, P is the piston, and MR is the mass. When MR moves up, the volume of LC decreases and fluid would be exhausted out the lower left as shown by the arrow in (b). If instead, the piston P moved up, the volume of LC would increase and fluid would instead be exhausted from UC in (c). One of ordinary skill in the art would recognize that this is the system described by Sallas ‘416 in paragraph [0066].
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (LC)][AltContent: textbox (UC)][AltContent: textbox (P)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: textbox ((a))][AltContent: textbox ((b))][AltContent: arrow][AltContent: arrow][AltContent: textbox (LC)][AltContent: textbox (LC)][AltContent: textbox (UC)][AltContent: textbox (UC)][AltContent: textbox (MR)][AltContent: textbox (MR)][AltContent: textbox (P)][AltContent: textbox (P)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox ((c))]
Exemplary Figure 2: Reaction mass moving up and exhausting fluid from lower chamber, based on Sallas ‘416’s paragraph [0066] and Fig. 2.
In response to applicant’s arguments that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., claim 2: calculating the one or more values of the pressure and/or volume, and a command for changing the pressure and/or volume; claim 3: sensor measures the current value of the pressure and/or volume; claim 16: accumulators and valves receiving commands from the controller to achieve the calculated pressure and/or volume values in the top chamber and/or the bottom chamber) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, applicant argues that pressure and/or the volume values are calculated and changed instead of “parameter values” as originally claimed (for claims 2 and 3) and that the calculated pressures and volumes are in the top and/or bottom chamber instead of only “in communication with” (for claim 16). However, these claim limitations were not present in the original independent claims and were presented by amendment on 19 August, 2022. Therefore, the issue of whether Sallas ‘461 addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Sallas ‘461 and Sallas ‘416 in the present Office Action.
Regarding applicant’s argument that Sallas ‘461 does not teach the features cited in amended claim 2: Sallas ‘461 teaches measuring, calculating, and setting pressure in [0062-66].
Regarding applicant’s argument that Sallas ‘461 does not teach the claimed sensor to measure pressure of claim 3: Sallas ‘461 states another sensor could be used in [0044] and one or more sensors could be used to produce the measured signals “that may include…cylinder pressure” ([0065, 66]).
Regarding applicant’s argument  that Dowles does not teach the sprocket of and chain of claim 13: Dowles explicitly suggests using a sprocket and chain (“a suitable drive motor coupling system, for example, chain drive, pulley system, gears, flexible shaft or other means, could be used to connect drive motor 1011, in which case, assembly 1010 might be equipped with a sprocket, gear, pulley or other compatible device”; Dowle: [0085]). 
Regarding applicant’s arguments towards claims 16 that “Sallas ‘461’s controller 1250 is NOT configured to calculate and send commands for controlling pressure and/or volume values in a top chamber and/or a bottom chamber.”: Sallas ‘461 explicitly states “controller 1250, based on measured signals 1252 that may include…cylinder pressure, sets up a pressure setpoint 1254 for control valve 1230 so that cylinder 1210 achieves a pre-calculated spring constant” ([0066]) and discusses the pressure in upper and bottom chambers (and associated spring constants) in paragraphs [0063 and 64]. Therefore, one of ordinary skill in the art would recognize that Sallas ‘461 explicitly teaches the claimed limitations, as detailed in the rejection above.
Applicant’s arguments, see “Claim Rejections under 35 U.S.C. 102 and 103” section 5, filed 19 August, 2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of 7 June, 2022 has been withdrawn. 

Allowable Subject Matter
Claim 11 is indicated as allowable
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or reasonably suggest: A seismic vibrator configured to be operated at or close to resonance, the seismic vibrator comprising: a baseplate; a reaction mass coupled to the baseplate via an elastic coupling mechanism that includes springs fixedly attached to the baseplate; and a frequency-adiusting system, FAS, that includes a continuously variable transmission, CVT, connected to at least one of the springs, the FAS being configured to change an equivalent spring rate of the springs by changing a CVT's drive ratio to make a natural frequency of the elastic coupling mechanism match an actuating frequency of the reaction mass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645